FILED
                             NOT FOR PUBLICATION                           MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUWEN LIN,                                       No. 11-73715

               Petitioner,                       Agency No. A097-857-951

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Juwen Lin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) November 10, 2011, order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

       In his motion to reconsider, Lin requested de novo consideration of his

direct appeal because the brief he filed “likely” was the result of an “unscrupulous

preparer.” The BIA did not abuse its discretion in denying Lin’s motion to

reconsider because Lin failed to identify any error of fact or law in the BIA’s prior

order. See 8 C.F.R. § 1003.2(b)(1); Mohammed, 400 F.3d at 791 (the court

reverses the denial of a motion to reconsider only if the BIA acted “arbitrarily,

irrationally, or contrary to law”). We reject Lin’s contention that the BIA failed to

address his argument related to the preparation of his brief on appeal.

       We lack jurisdiction to address Lin’s contentions related to the BIA’s March

31, 2011, decision denying his appeal because the petition for review is untimely

as to that order. See 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S. 386, 405-06

(1995) (the 30-day filing period for a petition for review is mandatory and

jurisdictional).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   11-73715